AllianceBernstein Fourth Quarter 2008 Review Fourth Quarter 2008 Review Gerald M. LiebermanPresident & Chief Operating Officer Peter S. KrausChairman & Chief Executive Officer Any forecasts in this material may not be realized. Information or opinions should not be construed as investment advice. January 21, 2009 AllianceBernstein 2 Fourth Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the PrivateSecurities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors thatcould cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The mostsignificant of these factors include, but are not limited to, the following: the performance of financial markets, the investmentperformance of sponsored investment products and separately managed accounts, general economic conditions, industry trends,future acquisitions, competitive conditions, and government regulations, including changes in tax regulations and rates and themanner in which the earnings of publicly traded partnerships are taxed. We caution readers to carefully consider such factors.Further, such forward-looking statements speak only as of the date on which such statements are made; we undertake no obligationto update any forward-looking statements to reflect events or circumstances after the date of such statements. For furtherinformation regarding these forward-looking statements and the factors that could cause actual results to differ, see “Risk Factors” inPart I, Item 1A of our Form 10-K for the year ended December 31, 2007 and Part II, Item 1A of our Form 10-Q for the quarter endedSeptember 30, 2008. Any or all of the forward-looking statements that we make in this news release, Form 10-K, Form 10-Q, otherdocuments we file with or furnish to the SEC, or any other public statements we issue, may turn out to be wrong. It is important toremember that other factors besides those listed in “Risk Factors” and those listed above and below could also adversely affect ourrevenues, financial condition, results of operations, and business prospects. The forward-looking statements referred to in the preceding paragraph include statements regarding: •Our expectation that the securities in which we invest will outperform as markets stabilize and global economiesimprove:Historical performance is not necessarily indicative of future results or market movements.The actual performance of thecapital markets and other factors beyond our control will affect our investment success for clients and asset flows. •Our backlog of new institutional mandates not yet funded:Before they are funded, institutional mandates do not representlegally binding commitments to fund and, accordingly, the possibility exists that not all mandates will be funded in the amounts andat the times we currently anticipate. •The strength of our balance sheet: Our solid financial foundation is dependent on our cash flow from operations, which issubject to the performance of the capital markets and other factors beyond our control. Our access to public and private debt may belimited by turbulent market conditions and changes in government regulations, including tax rates and interest rates. Cautions regarding Forward-Looking Statements AllianceBernstein 3 Fourth Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only *12 months ending December 31, 2008. Market Performance - US AllianceBernstein 4 Fourth Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only *12 months ending December 31, 2008. Source: MSCI (Morgan Stanley Capital International). Market Performance - Non-US AllianceBernstein 5 Fourth Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only Net of client fees Past performance, current valuations and historical analysis are not necessarily indicative of future results. Global Research Growth & Global Value Historical Performance AllianceBernstein 6 Fourth Quarter 2008 Review Proprietary - For AllianceBernstein L.P. use only Three
